— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 10, 1979, which let stand a determination of the State Division of Human Rights, dated March 31, 1978, which dismissed petitioner’s complaint of unlawful discrimination based on sex, for lack of probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was neither arbitrary nor capricious and is supported by substantial evidence in the record. Mangano, J. P., Rabin, Margett and Weinstein, JJ., concur.